RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
 
Claims 69-82 are pending in the application.  Claims 1-68 have been canceled.
Amendments to the specification and claims, filed April 21, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 69-75 and 78-82 over Heinecke (U.S. 5,738,642) as evidenced by Lubrizol (“Estane 58309 TPU) in view of Powell (WO 1999/07786), made of record in the office action mailed October 22, 2020, Page 2, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed April 21, 2021.
The 35 U.S.C. §103 rejection of claims 76 and 77 over Heinecke (U.S. 5,738,642) as in view of Powell (WO 1999/07786) as evidenced by MacKnight (“Properties of Ethylene-Methacrylic Acid Copolymers and Their Sodium Salts”), made of record in the office action mailed October 22, 2020, Page 7, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed April 21, 2021.
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 69-75 and 78-82 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke (U.S. 5,738,642) as evidenced by Lubrizol (“Estane 58309 TPU”) in view of Rivett (U.S. 6,630,237).
Regarding claim 69, Heinecke teaches a multi-layered assembly (adhesive composite, Col. 2, line 64) comprising: a carrier having opposed sides (Col. 2, line 66); a heat sealable layer (polyethylene/vinyl acetate copolymer coating, Col. 6, lines 14-15) disposed on at least a portion of one of said sides of the carrier (Kraft paper, Col. 6, line15) , and a polymeric film having opposed sides (backing, Col. 2, line 67; Col. 4, lines 39-40) in at least partial contact with said heat sealable layer (carrier, Col. 3, lines 1-5).  Heinecke further teaches the polymeric film comprises polyurethane (Col. 5, lines 1-2) and wherein said polyurethane is at least one of an aromatic and aliphatic polyether urethane (ESTANE 58309, Col. 14, lines 6-7) as evidenced by Lubrizol.
Heinecke fails to teach the heat sealable layer comprises a partially salt neutralized ionomer that comprises at least 50% of the heat sealable layer.  Heinecke does teach that the carrier material, which encompasses the heat sealable layer, is not limited (Col. 6, lines 4-15).
Rivett teaches a peelable heat seal layer (Abstract; Col. 1, lines 38-41) that comprises a blend of about 3 to about 15 weight parts polybutylene, from about 40 to about 75 weight parts ionomer, and from about 20 to about 55 weight parts ethylene/unsaturated ester copolymer (Col. 2, line 63 – Col. 3, line 2).  Rivett further teaches the ionomer is a copolymer of an ethylene and an ethylenically unsaturated monocarboxylic acid having the carboxylic acid groups partially neutralized by a metal ion, such as sodium or zinc (Col. 5, lines 30-33).  Rivett additionally teaches that the peel seal layers are useful in packaging applications that require a peelable seal (Page 1, lines 5-7).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the peelable heat layer as the heat sealable layer in Heinecke as taught by Rivett because it is useful in packaging applications that require a peelable seal.  
	Regarding claim 70, Heinecke teaches wherein the polymeric film comprises a pressure sensitive adhesive layer disposed on a side thereof opposed to the side that is in at least partial contact with said heat sealable layer (Col. 6, line 66 – Col. 7, line5).
	Regarding claim 71, Heinecke teaches further comprising a protective release liner disposed on the pressure sensitive adhesive layer (Col. 7, lines 5-6).
	Regarding claims 72 and 75, Rivett teaches wherein said partially salt neutralized ionomer exhibits a salt neutralization level in a range of 5% to 70% (about 15 to about 60%, Col. 5, lines 33-36).
	Regarding claim 73, Rivett teaches wherein said salt comprises any of a sodium or a zinc salt (Col. 5, lines 32-33).
	Regarding claims 74 and 82, Rivett teaches wherein said partially salt neutralized ionomer comprises a partially salt neutralized ethylene acrylic acid copolymer (Col. 5, lines 30-37).
	Regarding claims 78 and 79, Heinecke in view of Rivett fails to teach wherein said peel force varies by less than 25% when said assembly is exposed to a temperature of about 50 C for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the peel force should vary by less than 25% when the assembly of Heinecke in view of Powell is exposed to a temperature of about 50°C for 24 hours and the peel force should vary by less than 25% after the assembly of Heinecke in view of Rivett is subjected to ethylene oxide sterilization or by less than 10% after the assembly of Heinecke in view of Rivett is subjected to gamma ray sterilization, respectively, in order to maintain the same or about the same peel force from the time the product is produced to the time the product is used, through handling, storage, transportation, and sterilization.
Regarding claim 80, Heinecke teaches a multi-layered assembly (adhesive composite, Col. 2, line 64) comprising: a carrier having opposed sides (Col. 2, line 66); a heat sealable layer (polyethylene/vinyl acetate copolymer coating, Col. 6, lines 14-15) disposed on at least a portion of one of said sides of the carrier (Kraft paper, Col. 6, line15) , and a polymeric film having opposed sides (backing, Col. 2, line 67; Col. 4, lines 39-40) in at least partial contact with said heat sealable layer (carrier, Col. 3, lines 1-5).  Heinecke further teaches the polymeric film comprises polyurethane (Col. 5, lines 1-2) and wherein said polyurethane is at least one of an aromatic and aliphatic polyether urethane (ESTANE 58309, Col. 14, lines 6-7) as evidenced by Lubrizol.
Heinecke fails to teach the heat sealable layer comprises a partially salt neutralized ionomer.  Heinecke does teach that the carrier material, which encompasses the heat sealable layer, is not limited (Col. 6, lines 4-15).
Abstract; Col. 1, lines 38-41) that comprises a blend of about 3 to about 15 weight parts polybutylene, from about 40 to about 75 weight parts ionomer, and from about 20 to about 55 weight parts ethylene/unsaturated ester copolymer (Col. 2, line 63 – Col. 3, line 2).  Rivett further teaches the ionomer is a copolymer of an ethylene and an ethylenically unsaturated monocarboxylic acid having the carboxylic acid groups partially neutralized by a metal ion, such as sodium or zinc (Col. 5, lines 30-33).  Rivett additionally teaches that the peel seal layers are useful in packaging applications that require a peelable seal (Page 1, lines 5-7).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the peelable heat layer as the heat sealable layer in Heinecke as taught by Rivett because it is useful in packaging applications that require a peelable seal.  	Heinecke in view of Rivett fails to teach a collection of multi-layered assemblies wherein the variation in peel force among said assemblies as measured by 3 times the standard deviation as a percent of the average peel force is less than 30%.
	One of ordinary skill in the art before the effective filing date of the invention would have appreciated that the variation in peel force among a collection of assemblies of Heinecke in view of Rivett is a quality control issue.  It would have been obvious to one of skill in the art before the effective filing date of the invention to have the variation in peel force among a collection of assemblies of Heinecke in view of Powell as measured by 3 times the standard deviation as a percent of the average peel force be less than 30% in order to ensure the quality of the product and to ensure that the end user had to exert the same or substantially the same peel force with each assembly used.	

However, Heinecke teaches the peel force is 142 g/in (Table 1, line 6).  Heinecke additionally teaches that the strength of the heat sealing bonds, and therefore the required peel strength to remove the heat seal layer, is controlled by adjusting the temperature which the materials are heated and by adjusting the duration of the heating process (Col. 10, lines 36-38).
Therefore, the exact peel force of the heat seal is deemed to be a result effective variable with regard to the application, i.e. desired peel force.  It would require routine experimentation to determine the optimum value of a result effective variable, such as a peel force in a range of about 200-500 g/in, in the absence of a showing of criticality in the claimed peel force.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Heinecke to adjust the temperature which the materials are heated and the duration of the heating process in order to obtain the desired peel strength for a specific application.

Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke (U.S. 5,738,642) in view of Rivett (U.S. 6,630,237) and further in view of MacKnight (“Properties of Ethylene-Methacrylic Acid Copolymers and Their Sodium Salts”).
Heinecke and Rivett are relied upon as discussed above.
Regarding claim 76, Heinecke in view of Rivett fails to teach wherein said heat sealable layer exhibits an FTIR spectrum exhibiting a peak at about 1700 cm-1 and a peak in the range of about 1500 to about 1560 cm-1.
as discussed above), would exhibit a peak at about 1700 cm-1 and a peak in the range of about 1500 to about 1560 cm-1 as evidenced by MacKnight (Fig. 1).
Regarding claim 77, Heinecke in view of Rivett fails to teach wherein ratio of the height of the peak at about 1700 cm-1 to the height of the peak in the range of about 1500 to about 1560 cm-1 is in a range from about 20 to about 0.5.
MacKnight teaches that the ratio of the height of the peak at about 1700 cm-1 to the height of the peak in the range of about 1500 to about 1560 cm-1 depends on the degree of salt neutralization (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the heat sealing layer, with a salt neutralization of 10-35% (as discussed above), in Heinecke in view of Rivett would have a ratio of the height of the peak at about 1700 cm-1 to the height of the peak in the range of about 1500 to about 1560 cm-1 depends on the degree of salt neutralization as taught by MacKnight.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed April 21, 2021 regarding the rejections of record have been considered but are moot since the rejections have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELAINE M VAZQUEZ/Examiner, Art Unit 1788